DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-6, in the reply filed on 3/10/2021 is acknowledged.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/10/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 5 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose, teach, or suggest the device of claim 1 further comprising a metallic material having a second plurality of pores surrounding the substantially non-porous composite liner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sridharan (US Pub. No. 2004/0197501 A1).
Regarding claim 1, Sridharan discloses a medical delivery device (balloon catheter for delivery of a stent - paragraph [0025]) comprising: a substantially non-porous composite liner comprising: a lubricious material 33 (ePTFE - paragraphs [0021], [0037], [0038]) having a first plurality of pores (paragraphs [0021], [0037], [0038]); and a first reflowed thermoplastic elastomer 34 (polyurethane - paragraphs [0021], [0037], [0038]) substantially filling the first plurality of pores (paragraphs [0021], [0037], [0038]).
Regarding claim 2, Sridharan further discloses wherein the lubricious material is selected from the group consisting of polytetrafluoroethylene, fluorinated ethylene propylene, polyethylene terephthalate, and combinations thereof (ePTFE - paragraphs [0021], [0037], [0038]).
Regarding claim 3, Sridharan further discloses wherein the lubricious material is in a form selected from the group consisting of a mesh, a braid, and a wound coil 
Regarding claim 4, Sridharan further discloses wherein the first reflowed thermoplastic elastomer is selected from the group consisting of a polystyrene, polyvinyl chloride, ethylene vinyl acetate, polyether block amide, a polyamide, a thermoplastic polyurethane, and combinations thereof (polyurethane - paragraphs [0021], [0037], [0038]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2010/0206453 A1 discloses a coated liner for tubular devices including the use of PTFE, FEP, TFE and the like coated by a hydrophilic material including polyurethane (paragraphs [0113]-[0116]).
US Pub. No. 2002/0173815 A1 discloses a catheter lining/inner layer 60 made of a low-friction material, such as PTFE, covered with a layer of flat stainless steel wire braid 61 and polymer cover 62, e.g. polyurethane, polyethylene, or PEBAX (Fig. 3D; paragraph [0053])
US Pat. No. 5,868,704 discloses a balloon catheter device (for delivery of stents - column 4, lines 15-22) having a porous PTFE layer impregnated with an elastomeric material, such as polyurethane (column 3, lines 12-35)
US Pub. No. 2005/0283221 A1 discloses a catheter having a guidewire lumen with a thin covering including porous polymers optionally provided with a thin, non-porous coating (paragraph [0009])
US Pub. No. 2015/0320971 A1 discloses catheters with lubricious linings including many of the claimed materials
US Pat. No. 6,902,571 B2 discloses a balloon catheter (for delivering stents) wherein the balloon comprises a first layer having a porous ePTFE which typically requires a nonporous second layer/liner (column 4, lines 3-34)
US Pub. No. 2012/0059448 A1 discloses a drug delivery stent (which is considered to be under the umbrella of ‘medical delivery device’) made with materials including ePTFE coated with polyurethane (paragraph [0049])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899.  The examiner can normally be reached on M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 19, 2021